Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
The Examiner acknowledges receipt of Applicant’s Response, filed 29 October 2020.  The Applicant has amended no claims.  Upon finalization and entry of the Species Election Requirement (see below), claims 35 – 42, 46, 49, and 51 – 58 will be available for substantive examination.  
Information Disclosure Statement 
The Examiner has considered the Information Disclosure Statements (IDS’s) filed 16 September 2019, 27 September 2019, 18 October 2019, 27 December 2019, 1 APRIL 2020, AND 10 June 2020, which are now of record in the file.
Response to Species Election Requirement 
The Examiner acknowledges Applicant’s election, with traverse, of the below species:
	(a)	surfactant:	caprylocaproyl macrogol-8 glycerides;
	(b)	stabilizer:	colloidal anhydrous silica;
	(c)	carrier:		Macrogol 600; and
	(d)	active:		tilidine.
	Applicant traverses on the basis that it would not be an undue burden to search the entire scope of claim 35.  The Examiner respectfully disagrees.  Even with the imposition and selection of a species requirement, claim 35 is still subject to complete consideration of its scope.  
Claims 43 – 45, 47, 48, and 50 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 35 – 42, 46, 49, and 51 – 58 are under active consideration to the extent that caprylocaproyl macrogol-8 glyceride [LABRASOL®] is the surfactant; colloidal anhydrous silica is the stabilizer; Macrogol 600 (PEG 600] is the carrier; and tilidine is the active.

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims  35 – 42, 46, 49, and 51 – 58 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2007/0092560 A1 to Sukuru, K, published 26 April 2007, from an application filed 26 October 2005, identified on Information Disclosure Statement filed 16 September 2019, cite no. 16 (USPATAPP) (Sukuru '560), in view of US 2005/0163856 A1 to Maloney, A., et al., claiming priority to 27 July 2000, identified on IDS filed 16 September 2019, cite no. 15 (USPATAPP (“Maloney ‘856”), US 2005/0191244 A1 to Bartholomaus, J. and K.-D. Langner, claiming priority to 25 October 2002, identified on IDS filed 16 September 2019, cite no. 1 (USPATAPP) ("Bartholomaus ‘244”), and US 2005/0271594 A1 to Groenewoud, P., claiming priority to 4 June 2004, identified on IDS filed 16 September 2019, cite no. 10 (USPATAPP) (“Groenewoud ‘594”), as evidenced by “EVONIK Aerosil® fumed silica,” accessed from the Internet at https://www.aerosil.com/product/aerosil/en/Pages/-default.aspx on 15 May 2017 (“Aerosil”).
The Invention As Claimed 
	Applicant claims a parenteral abuse resistant liquid for encapsulation in a capsule, the liquid comprising tilidine, 2 to 20 wt.% of an ion exchange resin based on the total weight of the 
	Applicant also claims a capsule comprising a shell and the abuse-resistant liquid, wherein the formulation is an extended release formulation, and wherein the capsule is a soft capsule or a hard gelatin capsule.
The Teachings of the Cited Art 
	Sukuru ‘560 discloses a lipophilic vehicle-based matrix suitable for encapsulation in hard or soft capsules (see Abstract), wherein the dosage form can prevent or minimize the misuse of drugs that are prone to misuse (see ¶[0007]), wherein the lipophilic vehicle comprises medium-chain mon-, di-, and triglycerides, present at from about 3 to about 80% wgt (see ¶[0024]), wherein the matrix comprises a hydrogel-forming polymer material, present at from about 2% to about 80% wgt (see ¶[0026]), wherein the lipophilic vehicle can comprise surfactants, such as LABRASOL®, present in an amount from about 1 to about 30% wgt (see ¶[0030]), wherein the capsule material of the dosage forms comprises gelatin (see ¶[0038]), and wherein the active ingredient is an ingredient subject to abuse, such as an opioid analgesic (see ¶[0032]).  The reference does not disclose tilidine as the opioid analgesic, or colloidal anhydrous silica as a stabilizer, or an ion-exchange resin, at 2 – 20% wgt.  The teachings of Maloney ‘856, Bartholomaus ‘244, and Groenewoud ‘594 remedy those deficiencies.
see Abstract), wherein the formulations comprise a mixture of a hydrophilic matrix-forming agent, an ionic exchange resin, and one or more opioid compounds, prepared without the need for wet granulation of the mixture, drug loading of the resin, or the application of coating materials over the active component or the entire dosage form (see ¶[0028]), wherein the formulations comprise between about 1 and 20% wgt ion exchange resin (see ¶[0030]), wherein the matrix-forming polymers comprise polyethylene glycol (see ¶[0034]), and wherein the ionic exchange resins comprise styrene-divinyl benzene copolymers (e.g,. IRP-69, IR-120, IRA-400 and IRP-67, from Rohm & Haas), copolymers of methacrylic acid and divinylbenzene (e.g., IRP-64 and IRP-88, from Rohm & Haas), phenolic polyamines (e.g., IRP-58, from Rohm & Haas), and styrene-divinylbenzene (e.g., colestyramine resin), (see ¶[0035]), or Amberlite IRP-69M and Amberlite IRP-69 (see ¶[0042]; see also Ex. 1).
Groenewoud ‘594 discloses abuse-resistant pharmaceutical compositions comprising an oily substance, an ingredient having an abuse potential, and a capsule (see Abstract; see also ¶[0015]), wherein the capsule is a hard gelatin or a soft gelatin capsule (see ¶[0016]), wherein the ingredient having an abuse potential is an analgesic (see ¶[0017]), wherein the oily substance can be Macrogol glycerides (see ¶[0018]), and wherein the composition further comprises a viscosity enhancer, such as colloidal silicon dioxide (Aerosil or Cab-o-sil:  fumed silicas) (see ¶[0020]). 
see Abstract), wherein the active substance is the opioid tilidine (see ¶¶[0015]), wherein the dosage form comprises further conventional auxiliary substances, such as glyceryl monostearate, semi-synthetic triglyceride derivatives, semi-synthetic glycerides, hydrogenated castor oil, glyceryl palmitostearate, glyceryl behenate, polyvinylpyrrolidone, gelatin, magnesium stearate, stearic acid, sodium stearate, talcum, sodium benzoate, boric acid and colloidal silica, fatty acids, substituted triglycerides, glycerides, polyoxyalkylene glycols and derivatives thereof (see ¶[0042]), and colloidal silicon dioxide at a loading, in an exemplified embodiment, of 2% wgt (see ¶[0059]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a lipophilic vehicle-based matrix suitable for encapsulation in hard or soft capsules, wherein the dosage form can prevent or minimize the misuse of drugs that are prone to misuse, wherein the lipophilic vehicle comprises medium-chain triglycerides, present at from about 3 to about 80% wgt, wherein the matrix comprises xanthan gum, present at from about 2% to about 80% wgt, wherein the lipophilic vehicle can comprise surfactants, present in an amount from about 1 to about 30% wgt, and wherein the active ingredient is a central nervous system stimulant, as taught by Sukuru ‘560, wherein the matrix contains combining an opioid compound, a matrix-forming polymer, and an ionic exchange resin, such as colestyramine resin, at a loading of from 1 to 20% wgt, as taught by Maloney ‘856, wherein the drug is tilidine, and the composition further comprises colloidal silica, at 2% wgt, as taught by Bartholomaus '244, and wherein the silica is anhydrous colloidal [fumed] silica as a thickener, as taught by Groenewoud 
	With respect to limitations recited in claims 35, 36, 41, and 42, directed to functional attributes of the composition of the invention, such as the viscosity of the claimed liquid being such that the liquid cannot pass through a needle of a specified diameter (claim 36) and resistance to extraction of the active from the liquid (claims 35, 41, and 42), the Examiner notes that the cited references do not expressly address such limitations.  However, it is the Examiner’s position that the compositions of the cited art, disclosing the same active (amphetamine), in the same lipophilic matrix (medium-chain triglycerides), with the same surfactant (polysorbate 80), with the same viscosity enhancer (xanthan gum), and stabilizer (colloidal anhydrous silica), at the same relative quantitative loadings, would necessarily display the functional attributes as recited in the claims at issue.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 
	With respect to claim 44, which claim recites a limitation directed to release of the active ingredient from capsules comprising the liquid composition of the invention, it is the Examiner’s position that, although the cited art is silent on release characteristics, the compositions of the cited art, due to substantial identity between the disclosed and claimed compositions (see immediately above), would necessarily display release characteristics reading on the claim in question.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 35 – 42, 46, 49, and 51 – 58 would have been obvious within the meaning of 35 USC § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
6.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.==Information see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619